Allen App. No. 1-01-01. Discretionary appeal allowed on Proposition of Law No. I and cause consolidated with 01-1480, State v. Northern, Allen App. No. 1-01-01.
Cook, J., concurs.
Moyer, C.J., F.E. Sweeney and Lundberg Stratton, JJ., would allow all propositions of law and consolidate with 01-1480.
Moyer, C.J., Cook and Lundberg Stratton, JJ., would also hold this cause for the decision in 01-1161 and 01-1247, State v. Bush, Union App. No. 14-2000-44.
Douglas, Resnick and Pfeifer, JJ., dissent from the allowance of the discretionary appeal.